233 S.W.3d 763 (2007)
Cornell PRICE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88615.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
*764 Maleaner Ryna Harvey, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel Neal McPhersonco-counsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANETTE A. BAKER, J.

ORDER
PER CURIAM.
Movant, Cornell Price, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his counsel coerced him into pleading guilty because he could not afford to pay counsel's fees for a trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).